NUMBER 13-12-00740-CR

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


            EX PARTE RICK MUNGIA A/K/A ENRIQUE MUNGIA


                    On appeal from the 94th District Court
                         of Nueces County, Texas.


                         MEMORANDUM OPINION

    Before Chief Justice Valdez and Justices Rodriguez and Garza
            Memorandum Opinion by Justice Rodriguez
      In this out-of-time appeal granted pursuant to a post-conviction application for writ

of habeas corpus, see TEX. CODE CRIM. PROC. ANN. art. 11.07 (West Supp. 2012),

appellant Rick Mungia a/k/a Enrique Mungia challenges his conviction by a jury on two

counts of sexual assault, second-degree felonies for which he was sentenced to two

concurrent twenty-year sentences of incarceration.       See TEX. PENAL CODE ANN. §

22.011(a)(1), (f) (West 2011). By one issue, Mungia argues that the trial court violated
his federal and state Confrontation Clause rights by limiting cross-examination of the

alleged victim. See U.S. CONST. amend VI; TEX. CONST. art. I, § 10. We affirm.

                                      I. Background

       Mungia was indicted for two counts of aggravated sexual assault as follows:

                                         COUNT 1

       RICK MUNGIA, defendant, on or about JUNE 6, 2003, in Nueces County,
       Texas, did then and there intentionally or knowingly cause the penetration
       of the MOUTH of [J.E] by the defendant's sexual organ, without the consent
       of [J.E.], and in the course of the same criminal episode the defendant used
       or exhibited a deadly weapon, to wit: CHINESE THROWING STAR.

                                         COUNT 2

       RICK MUNGIA, defendant, on or about June 6, 2003, in Nueces County,
       Texas, did then and there intentionally or knowingly cause the penetration
       of the SEXUAL ORGAN of [J.E.] by the defendant's sexual organ, without
       the consent of [J.E.], and in the course of the same criminal episode the
       defendant used or exhibited a deadly weapon, to wit: CHINESE
       THROWING STAR.

See TEX. PENAL CODE ANN. § 22.021(a)(1)(A), (2)(A)(iv) (West 2011). Mungia pleaded

not guilty to the indicted offenses, and his case was tried to a jury in April 2005. After the

close of evidence, the jury convicted Mungia on two counts of the lesser-included offense

of second-degree felony sexual assault. See id. § 22.011(a)(1), (f). The jury sentenced

Mungia to twenty years' incarceration for each offense, and the trial court ordered the

sentences to run concurrently.

       In July 2012, Mungia filed a post-conviction application for writ of habeas corpus,

arguing that his trial counsel was ineffective for failing to properly advise him on his right

to appeal his conviction, and as a result, Mungia did not appeal. See TEX. CODE CRIM.

PROC. ANN. art. 11.07. In the proceedings that followed, it was discovered that Mungia's

                                              2
trial counsel did file a notice of appeal, but that the notice had been filed late and the

appeal dismissed by this Court.        In light of this, the trial court granted Mungia's

application and issued an order allowing Mungia to file an out-of-time appeal, which is

what brings the case before us now.

                                      II. Discussion

       By one issue, Mungia argues that his rights under the Confrontation Clauses of the

United States and Texas Constitutions were violated when the trial court limited his

cross-examination of J.E. about her drug use before and after the rape and whether her

probation had been revoked as a result. But Mungia failed to preserve this issue for our

review. When the trial court limited his cross-examination of J.E., Mungia complained

only that the trial court's limitation violated rule 613(b), which allows a party to use

"circumstances or statements showing bias or interest" to impeach a witness. See TEX.

R. EVID. 613(b); see also Dixon v. State, 2 S.W.3d 263, 271 (Tex. Crim. App. 1998)

(indicating that the rule allows the use of specific instances of conduct that show bias or

interest to impeach a witness). To preserve a complaint for appellate review, a timely

objection must have been made that "stated the grounds for the ruling . . . with sufficient

specificity to make the trial court aware of the complaint . . . ."         TEX. R. APP. P.

33.1(a)(1)(A); see Reyna v. State, 168 S.W.3d 173, 179 (Tex. Crim. App. 2005) (requiring

that a defendant's objection specifically inform the trial court that he is complaining of a

violation of the Confrontation Clause in order to preserve that complaint for appellate

review). "We have said that '[t]he purpose of requiring [an] objection is to give to the trial

court or the opposing party the opportunity to correct the error or remove the basis for the


                                              3
objection.'" Reyna, 168 S.W.3d at 179 (quoting Martinez v. State, 22 S.W.3d 504, 507

(Tex. Crim. App. 2000)). Here, Mungia did not object on the basis of the Confrontation

Clause, either expressly or implicitly and, thus, gave neither the trial court nor the State

the opportunity to correct the error, if any, on this basis. Thus, he failed to preserve his

Confrontation Clause argument for appellate review, and we will not address it.

Mungia's issue is overruled.

                                     III. Conclusion

       We affirm the judgment of the trial court.



                                                               NELDA V. RODRIGUEZ
                                                               Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the 21st
day of November, 2013.




                                             4